Name: Decision No 291/2003/EC of the European Parliament and of the Council of 6 February 2003 establishing the European Year of Education through Sport 2004
 Type: Decision
 Subject Matter: social affairs;  European construction;  culture and religion;  teaching
 Date Published: 2003-02-18

 Avis juridique important|32003D0291Decision No 291/2003/EC of the European Parliament and of the Council of 6 February 2003 establishing the European Year of Education through Sport 2004 Official Journal L 043 , 18/02/2003 P. 0001 - 0005Decision No 291/2003/EC of the European Parliament and of the Councilof 6 February 2003establishing the European Year of Education through Sport 2004THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 149 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),Whereas:(1) Promoting good quality education is one of the objectives of the European Community.(2) The educational values of sport were acknowledged by the Nice European Council of 7, 8 and 9 December 2000, thus confirming previous declarations, particularly Declaration 29 attached to the Amsterdam Treaty in which sport is defined as something which forges the identity of people.(3) The Nice European Council called upon the Community institutions to take due account of the educational values of sport in its action under various provisions of the Treaty, stressing in particular that it is important for Member States, with the support of the Community, to encourage voluntary activity.(4) The Resolution of the Council and of the Ministers for Youth meeting within the Council of 17 December 1999 on the non-formal education dimension of sporting activities in the European Community youth programmes(5) considers that sporting activities can have a pedagogical value which contributes to strengthening civil society and calls upon the Commission to devise, in cooperation with the Member States, a coherent approach in order to exploit the educational potential of sport.(5) In its Resolution on the Commission report on safeguarding current sports structures and maintaining the social function of sport(6), the European Parliament underlined the educational and social value of sport, as well as its role in combating racism and xenophobia.(6) In its Resolution of 13 June 1997 on the role of the European Union in the field of sport(7), the European Parliament called for the organisation of a European Year of Sport.(7) The Committee of the Regions noted in its opinion on the Commission's consultation paper "The European model of sport" how important sport is in shaping the individual.(8) In its report on sport made to the European Council in Helsinki, the Commission examined the merits of using sport in education and youth-related matters given the values conveyed by sport.(9) Regular exercise improves psychological and physical health and can make a positive contribution to the learning process.(10) The education of young sportsmen and sportswomen should not suffer as a result of their participation in competitive sport.(11) Education through sport should promote personal identity and development for girls and boys.(12) Educational and training institutions at all levels should make fuller use of the opportunities offered by sport for transnational mobility and cultural exchanges.(13) The Olympic and other sporting events in 2004 will heighten media coverage and public awareness of sport. This is an ideal opportunity to underline the educational value of sport.(14) Action in Member States is the main way in which public awareness of the educational value of sport can be raised. However, the Community can support and reinforce such action through the establishment of a European Year of Education through Sport.(15) A European Year of Education through Sport will complement and reinforce existing Community action to promote education and training, as well as the social inclusion of disadvantaged persons.(16) The European Year of Education through Sport should be opened up for participation by the EFTA/EEA countries in accordance with the conditions established under the European Economic Area Agreement (EEA), and by the associated central and eastern European countries in line with the conditions laid down pursuant to their respective Europe Agreements. For Cyprus, this participation should be funded by additional appropriations in accordance with arrangements to be agreed upon, and for Malta and Turkey by additional appropriations in accordance with the EC Treaty.(17) This Decision lays down for the entire duration of the programme a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure(8).(18) Since the objectives of the proposed action cannot be sufficiently achieved by the Member States and can therefore, by reason of their scale, especially for the need for multilateral partnerships, transnational exchange of information and Community-wide dissemination of good practices, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives.(19) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(9),HAVE DECIDED AS FOLLOWS:Article 1The European Year of Education through SportThe year 2004 shall be designated "European Year of Education through Sport".Article 2AimsThe aims of the European Year of Education through Sport shall be as follows:(a) to make educational institutions and sports organisations aware of the need for cooperation in order to develop education through sport and its European dimension, given the very great interest that young people take in all kinds of sport;(b) to take advantage of the values conveyed through sport to develop knowledge and skills whereby young people in particular can develop their physical prowess and readiness for personal effort and also social abilities such as teamwork, solidarity, tolerance and fair play in a multicultural framework;(c) to promote awareness of the positive contribution that voluntary activities make to non-formal education, especially of young people;(d) to promote the educational value of pupil mobility and exchanges particularly in a multicultural environment through the organisation of sporting and cultural contacts as part of school activity;(e) to encourage the exchange of good practice concerning the role sport can play in education systems to promote the social inclusion of disadvantaged groups;(f) to create a better balance between intellectual and physical activity in school life by encouraging sport in school activities;(g) to consider the problems relating to the education of young sportsmen and sportswomen taking part in competitive sports.Article 3Content of the measures1. The measures taken to attain the objectives set out in Article 2 shall include the organisation of the following activities in 2004 or the granting of support for such activities:(a) meetings, European educational competitions and events highlighting achievements and experiences on the theme of the European Year of Education through Sport;(b) voluntary actions at European level during Olympic and other sporting events in 2004;(c) information and promotional campaigns, including cooperation with the media to disseminate the educational values of sport;(d) events promoting the educational value of sport and providing examples of good practice;(e) financial support for transnational, national, regional or local initiatives to promote the objectives of the European Year of Education through Sport.2. A detailed description of the measures referred to in paragraph 1 is set out in the Annex hereto.Article 4Implementation and cooperation with the Member States1. The Commission shall be responsible for ensuring that Community measures adopted pursuant to this Decision are implemented in accordance with the procedure provided for in Article 5(2) and in full compliance with the principle of subsidiarity.2. Each Member State shall designate one or more appropriate bodies to be responsible for participation in the European Year of Education through Sport and for coordination and implementation at the appropriate level of the measures provided for in this Decision, inter alia, by assisting with the selection procedure referred to in Article 7.Article 5Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.Article 6Financial arrangements1. Measures which are Community-wide in nature, as described in part A of the Annex, may be subsidised from the general budget of the European Union up to a maximum of 80 % of the total cost.2. Measures of Community interest which are local, regional, national or transnational in nature, as described in part B of the Annex, may be co-financed from the general budget of the European Union up to a maximum of 50 % of the total cost.Article 7Application and selection procedure1. Applications for co-financing of measures from the Community budget under Article 6(2) shall be submitted to the Commission by the body or bodies referred to in Article 4(2). Applications shall include information making it possible to assess the outcomes using objective criteria. The Commission shall take the utmost account of the evaluation provided by the bodies concerned.2. Decisions on co-financing of measures under Article 6 shall be taken by the Commission in accordance with the procedure provided for in Article 5(2). The Commission shall ensure a balanced distribution among Member States and among the different fields of activity involved.3. The Commission, in particular through its national or regional contact points, shall, in conjunction with the bodies referred to in Article 4(2), ensure that the calls for proposals are published in good time and distributed as widely as possible.Article 8Consistency and complementarity1. The Commission, in cooperation with the Member States, shall ensure that the measures provided for in this Decision are consistent with other Community actions and initiatives.2. The Commission shall ensure that the European Year of Education through Sport complements as far as possible other existing Community, national and regional initiatives and resources, where these can contribute to fulfilling the objectives of the European Year of Education through Sport.Article 9Participation by certain third countriesThe European Year of Education through Sport shall be open to participation by:(a) the EFTA/EEA countries in accordance with the conditions established under the EEA Agreement;(b) the associated central and eastern European countries in accordance with the conditions established pursuant to their respective Europe Agreements;(c) Cyprus, whose participation shall be funded by additional appropriations in accordance with procedures to be agreed with that country;(d) Malta and Turkey, whose participation shall be funded by additional appropriations in accordance with the provisions of the Treaty.Article 10Budget1. The financial framework for the implementation of this Decision is hereby set at EUR 11,5 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.3. At the Commission's initiative, funding may also be provided for the period 2004 for expenditure on technical and administrative assistance for the mutual benefit of the Commission and the beneficiaries of the measure and falling outside the realm of ongoing public service tasks, relating to the identification, preparation, management, follow-up, audit and monitoring of the measures.Article 11International cooperationThe Commission may cooperate with the Council of Europe and other appropriate international organisations for the purposes of the European Year of Education through Sport, in accordance with the procedure provided for in Article 5(2).Article 12Monitoring and evaluationThe Commission shall submit, by 31 December 2005 at the latest, a report to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on the implementation, results and overall assessment of the measures provided for in this Decision.Article 13Entry into forceThis Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union.Done at Brussels, 6 February 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentP. Efthymiou(1) OJ C 25 E, 29.1.2002, p. 531.(2) OJ C 149, 21.6.2002, p. 17.(3) OJ C 278, 14.11.2002, p. 21.(4) Opinion of the European Parliament of 14 May 2002 (not yet published in the Official Journal), Council Common Position of 14 October 2002 (OJ C 275 E, 12.11.2002, p. 70) and Decision of the European Parliament of 19 December 2002.(5) OJ C 8, 12.1.2000, p. 5.(6) OJ C 135, 7.5.2001, p. 274.(7) OJ C 200, 30.6.1997, p. 252.(8) OJ C 172, 18.6.1999, p. 1.(9) OJ L 184, 17.7.1999, p. 23.ANNEXMEASURES REFERRED TO IN ARTICLE 3A. Action at Community level1. Meetings and events:(a) organisation of meetings;(b) organisation of events to raise awareness on education through sport, including conferences to open and close the European Year of Education through Sport;(c) voluntary actions during Olympic and other sporting events in 2004.2. Information and promotional campaigns involving:(a) the development of a logo and slogans for the European Year of Education through Sport, for use in connection with any activity linked to it;(b) an information campaign;(c) the production of tools and aids accessible to people throughout the Community;(d) appropriate initiatives by educational institutions and sports organisations aimed at disseminating information on the European Year of Education through Sport;(e) the organisation of European educational competitions highlighting achievements and experiences on the themes of the European Year of Education through Sport.3. Other actions:(a) setting-up of an on-line database, using available resources, as a means of disseminating good practice across Member States for the use of sport as a tool for education and, in particular, for promoting the social integration of disadvantaged groups;(b) surveys and studies that assess the impact of the European Year of Education through Sport.4. Funding may take the form of:(a) direct purchase of goods and services, in particular in the field of communication, surveys and studies as referred to in point 3(b) above, via open and/or restricted calls for tenders;(b) subsidies allocated to cover the expenses of special events to highlight and raise awareness of the European Year of Education through Sport; such funding shall not exceed 80 % of the total cost.B. Action at national levelDepending on the nature and content proposed, local, regional, national or transnational actions may qualify for aid from the Community covering up to a maximum of 50 % of the total cost. These actions may, for instance, include:1. events connected with the objectives of the European Year of Education through Sport, including an event to launch the year;2. information campaigns and measures to disseminate examples of good practice, other than those mentioned in part A above;3. the organisation of awards or competitions that highlight the importance of education through sport;4. surveys and studies other than those mentioned in part A above.C. Action for which no Community financial aid is availableThe Community will offer its moral support, including written authorisation to use the logo and other materials associated with the European Year of Education through Sport, for initiatives undertaken by public or private organisations, where those organisations can satisfy the Commission that the initiatives involved are or will be in progress during the year 2004 and are likely to contribute significantly to achieving one or more of the objectives of the European Year of Education through Sport.